Citation Nr: 1637740	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-31 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to December 22, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression and anxiety disorders with obsessive features.

2.  Entitlement to an effective date prior to August 5, 2002, for the assignment of a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to August 5, 2002, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Josephine C. Townsend, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a September 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating effective from December 22, 2000.  In a March 2010 rating decision, the RO increased the evaluation for PTSD to 70 percent and awarded TDIU effective from January 15, 2009.  This appeal stems from the Veteran's disagreement with the effective dates assigned in those decisions.  

In a September 2013 rating decision, the RO assigned an earlier August 5, 2002, effective date for the assignment of a 70 percent rating for the Veteran's service-connected PTSD and for the award of TDIU.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the September 2013 statement of the case (SOC) and January 2015 supplemental statement of the case (SSOC) do not list the issue of entitlement to an effective date prior to December 22, 2000, for the grant of service connection for PTSD.  However, throughout the appeal period, the Veteran has continued to argue that he is entitled to an effective date from discharge in 1962 or from 1964.  The SOC and SSOC address this argument in the Reasons and Bases section.  Therefore, the Board has recharacterized the issues on appeal as shown on the title page.  

In June 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran presented testimony regarding the issue of service connection for a right leg disorder; however, this issue was previously denied in a final decision by the Board in July 2007.  The Board lacks jurisdiction to consider this claim.  Therefore, the Board has construed the Veteran's testimony as a motion for reconsideration of the July 2007 decision and will be processed accordingly.  See 38 C.F.R. §§ 20.1000-.1001 (2015).  The Veteran and his representative have been notified and provided the opportunity to present any supporting argument.  

The Board notes that additional evidence has been received since the agency of original jurisdiction's (AOJ's) most recent adjudication of the claims.  However, this additional evidence is either duplicative or irrelevant to the claims herein decided.  Therefore, a waiver of AOJ review is not required.  38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for PTSD on December 22, 2000.

2.  No communication was received prior to December 22, 2000, that could be interpreted as an informal or formal claim for service connection for a psychiatric disorder, to include PTSD.  

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD has resulted in occupational and social impairment with deficiencies most areas since January 17, 2001.  

4.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD has rendered him unable to secure or follow substantially gainful employment effective from January 17, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 22, 2000, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date of January 17, 2001, but no earlier, for the assignment of a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of January 17, 2001, but no earlier, for the award of TDIU have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice letters dated in April 2001 and February 2004, notified the Veteran of the evidence necessary to substantiate a claim for service connection for PTSD.  Letters dated in April 2009 and January 2010 notified the Veteran of the evidence necessary to substantiate a claim for TDIU.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A March 2006 letter, along with the April 2009 and January 2010 letters, explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent any of these VCAA letters were provided after the initial adjudication of claims, the claims have since been readjudicated and there is no prejudice regarding the timing.  

Moreover, the Veteran in this case is challenging the effective dates assigned following the grant of service connection for PTSD and the award of TDIU.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Similarly, once a claim for TDIU has been granted, the claim has been substantiated and VCAA notice is not required for the downstream effective date issue.  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to earlier effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d). 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  As will be explained below, resolution of the issue of the effective date for the grant of service connection ultimately turns on when the Veteran filed his claim for service connection; therefore, a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  Furthermore, based on the facts of this case, the Board is granting the earliest possible effective date for a 70 percent rating for PTSD and TDIU.  

Regarding the 70 percent rating for PTSD and award of TDIU, the effective dates assigned herein are based on VA treatment records, records from the Social Security Administration (SSA), and procedural documents already in the file.  There is no indication in the record that additional evidence relevant to these issues is available and not part of the claims file or would change the outcome the case.  

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in June 2016.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.


Law and Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a).  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

I.  Effective Date for the Grant of Service Connection for PTSD

The Veteran contends that he is entitled to an effective date for the grant of service connection for PTSD from the day following his separation from service in March 1962.  Alternatively, he has requested an effective date from April 5, 1964, the date of a VA Form 1-9, which he asserts he mailed to the RO.  For the reasons explained below, the Board finds that an effective prior to December 22, 2000, the date he filed a claim for service connection for PTSD, is not warranted.

In this case, the Veteran separated from service on March 27, 1962.  The claims file includes a copy of a "Serviceman's Statement Concerning Application for Compensation from the Veterans Administration" (DA Form 644) dated on March 27, 1962.  On that form, the Veteran indicated that he did not intend to file an application for compensation at that time, but understood that he could do so at a later date.

On October 1, 1963, the Veteran filed a formal claim for service connection for torn ligaments in his right foot and a broken left ring finger.  See VA Form 21-526.  In a November 1963 rating decision, the RO granted service connection for a left ring finger disability and denied service connection for a right foot disability.  In March 1964, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a right foot disability, stating that he believed a mistake had been made because the rating decision referenced a left ankle injury during service that he never had.  

In March 1964, the RO issued a statement of the case (SOC) denying service connection for a right ankle/foot injury.

The Veteran has submitted a copy of an Appeal to Board of Veterans Appeals (VA Form 1-9) dated April 5, 1964.  He contends that he filed this form with the RO and that it constitutes an informal claim for service connection for a psychiatric disorder.  The Board notes, however, that a date-stamped copy is not of record.  Thus, it is unclear when the form was received by the RO.  

As an initial matter, the Board notes that the Veteran did not file a claim within one year after separation from service.  Therefore, he is not entitled to an effective date from the day following separation from military service.  Although the Veteran argues that the March 1962 DA Form 664 indicates that he intended to file a claim for benefits, the form does not reflect this.  Rather, the Veteran indicated that he did not intend to file a claim at that time and that he understood he could file a claim at later date.  Thus, the form does not provide any basis for an earlier effective date.  

Regarding the receipt of the 1964 VA Form 1-9, there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

The Board notes that the Veteran has submitted a copy of the 1964 VA Form 1-9 on numerous occasions during the course of his appeal.  In VBMS, the Veteran's electronic file shows over 70 copies of this same document received on various dates.  In this particular case, the date received that is shown in VBMS is not a reliable indication of when the form was actually received by VA.  For example, VBMS shows that seven copies of this form were received even before it was signed and dated by the Veteran.  There are numerous other instances where VMBS shows a receipt date prior to the date of the correspondence.  Under these circumstances, the Board cannot rely on VBMS as an indication of when a particular document was received by VA.  

As noted above, the evidence does not include a date-stamped copy of the 1964 VA Form 1-9.  Therefore, the only evidence that this form was received by VA is the Veteran's statements.  He has stated that after he received the March 1964 SOC, he immediately mailed the VA Form 1-9 to the RO in Seattle and that he did not receive a date-stamped copy back from them.  See, e.g., June 2016 Affidavit.  As noted above, the Veteran's statements alone are insufficient to rebut the presumption of regularity.  

In support of the Veteran's assertion, his representative has pointed to other instances in the file where correspondence was received by VA and not date-stamped.  See July 2016 correspondence.  The Board notes, however, that the back sides of these documents were not provided and so it is unclear whether they were or were not date-stamped by VA.  It is also unclear if the evidence was submitted with other correspondence that was date-stamped.  For example, the January 1995 record from Dr. K. was submitted with the Veteran's December 22, 2000, claim, which was clearly date-stamped.  On the other hand, the back side of the 1964 VA Form 1-9 is of record and there is no date-stamp or any indication that it was submitted with correspondence that was date-stamped.  In addition, no action was taken by the RO that would signify the receipt of the VA Form 1-9 in 1964.  The RO did not certify the appeal to the Board or request any clarification from the Veteran regarding his appeal.  For these reasons, the Board finds insufficient evidence to rebut the presumption of regularity in this case.  

However, even if there was sufficient evidence to rebut the presumption of regularity, the Board finds that the 1964 VA Form 1-9 does not constitute an informal claim for service connection for a psychiatric disorder.  

The essential elements for any claim, whether formal or informal, are:  (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has held that a direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim.  Ingram v. Nicholson, 21 Vet.App. 232, 240-41 (2007).

As to the existence of an implied or informal claim, the law requires VA to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)); see also Moody v. Principi, 360 F.3d 1306, 1310   (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As noted, the Veteran contends that the 1964 VA Form 1-9 was an informal claim for service connection for a psychiatric disorder.  Therefore, he argues that an earlier effective date is warranted because the claim has remained pending since 1964.  On that form, the Veteran stated:

I am responding to your letter addressed to me dated March 24, 1964, and attached documentation to include this appeal Form for me to fill out with directions.  As you aware I came to the VA in Seattle, Washington to seek help for my mental medical problem only.  I was informed by you and also the VA Hospital that my mental problem or condition could only be considered if I had served in combat or that my Battalion Commander at [Fort] Bliss Texas would write the VA concerning what I had stated what happened to me in the barracks in March of 1962.  I had asked at the VA if I could contact my Battalion Commander regarding this issue, and I was informed by the VA in Seattle, Washington that I couldn't.  The VA stated that they had to contact the Battalion Commander of my outfit, which I was his [sic] personal driver and a member of his staff.  So I signed blank forms for the VA in Seattle, Washington to contact them to include the Sargent Major as well.  I was later interviewed at the VA Hospital in Seattle, Washington, and I informed the person I talked to about my mental problems only, but nothing was ever entered in my medical file concerning my main medical issue.  He also told me that unless I was in combat I wouldn't be able to receive medical help at the VA Hospital, because I was working now, and my monthly pay was to [sic] high.  So he typed out my statement leaving the mental issue out and dated it November 6, 1963, and I signed it.  In that statement it was mentioned ligaments torn [right] Foot and [left] ring finger injury.  So regarding my right leg the VA statement had no author, and it reads[:] pain o ankle.  PE hurt and dated February 26, 1959.  Somehow that turns into a left foot injury.  So for now I need to work to support my wife and son.  I have medical through my work and it covers only depression.  President Kennedy stated "Not to ask what this country can do for you, but what you can do for this country" so I will appeal later as this makes sense to me.  

Regarding the 1964 VA Form 1-9, to the extent that the Veteran was responding to the March 1964 SOC, the Board finds that his statement indicates that he did not intend to continue with his appeal and that he would file an appeal at a later date.  Notably, as relevant here, the appeal concerned the right foot and did not include a psychiatric disorder.  It also appears that the Veteran wanted to correct the November 1963 rating decision that referenced a left ankle injury, which he also noted in his NOD.  In addition, he referenced his attempts to seek medical treatment for his mental health problems and noted that a November 6, 1963 form (for a VA examination) did not include his mental health problems.  However, there is no indication that intended to file a claim for disability benefits.  Rather, it appears as though the Veteran had attempted to get medical treatment from VA and was now indicating that he had medical coverage for depression through his employer.  This would suggest that he was no longer seeking care by VA.  At no point did he request disability benefits for a psychiatric disorder or indicate an intent to file a claim for service connection for this issue.  

As noted above, a claim must express an intent to apply for benefits and identify the benefits sought.  Even with a sympathetic reading of the 1964 VA Form 1-9, the Board finds that it does not express an intent to file a claim for disability benefits for a psychiatric disorder.  Hence, the Board finds that it does not constitute an informal claim.  The Board therefore finds that the 1964 VA Form 1-9 does not provide a basis for an effective date prior to December 22, 2000, for the grant of service connection for PTSD.

The Board has thoroughly reviewed the other evidence of record between March 1962 and December 22, 2000, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for a psychiatric disorder during that time.  However, the Board finds no evidence in the record to support such a finding.    

Based on the foregoing, the Board finds that VA first received a formal or informal claim for a psychiatric disorder on December 22, 2000.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on December 22, 2000, is later than the date entitlement arose. 

Accordingly, the Board concludes that December 22, 2000, is the proper effective date for the award of service connection for PTSD and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C.A. § 5107 (b).
II.  Effective Date for a 70 Percent Rating for PTSD and TDIU

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling from December 22, 2000, and 70 percent disabling from August 5, 2002.  A TDIU has also been awarded effective from August 5, 2002.  The Veteran has asserted that he is entitled to a 70 percent rating and TDIU prior to August 5, 2002.  

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, the effective date issue on appeal does not stem from an "increased rating" in the traditional sense.  The distinction is important for effective date purposes.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rather, it stems from the original December 2000 claim for service connection. 

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  Compare 38 C.F.R. §§ 3.400(b)(2)(i) with 38 C.F.R. §§ 3.400 (o)(2).  The effective date issue on appeal stems from a disagreement with an evaluation following the grant of service connection; therefore, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  See Rice, 22 Vet. App. at 453-54.  

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

As to the date of claim, in the present case, the date of receipt for the initial claim for service connection is December 22, 2000.  As discussed above, a review of the claims file reveals no informal or formal claim for service connection for a psychiatric disorder between the Veteran's discharge from service in March 1962 until the December 22, 2000, claim for service connection was received.  38 C.F.R. §§ 3.1 (p), 3.155(a).  
With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not necessarily the date that the RO receives the evidence, but rather the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

A 70 percent rating is assigned for PTSD where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The August 5, 2002, effective date assigned here was based on the date of a letter from Dr. S.D. (initials used to protect privacy), who was the Veteran's treating psychiatrist at VA.  Dr. S.D. indicated that he had diagnosed the Veteran with PTSD related his military stressors.  It was noted that at his last appointment in July 2002, the Veteran reported ongoing symptoms including generalized anxiety with agoraphobic features, mild to moderate dysphoria, intrusive memories, and heightened vigilance.  Dr. S.D. stated that the Veteran had shown some improvement in symptoms since he began working with him.  It was noted that he was no longer having panic attacks regularly, but did continue to have limited panic symptoms when out in public.  Dr. S.D. indicated that he felt the Veteran could not sustain concentration for extended periods of time and would have difficulty achieving and maintaining efficiency in work tasks, difficulty with disturbances in motivation and mood, and some difficulty in establishing and maintaining effective work relationships.  

As noted above, service connection for PTSD with major depression and anxiety disorders has been granted effective from December 22, 2000.  Thus the Board's primarily focus will be on the evidence between December 22, 2000, and August 5, 2002, or any evidence that references that time period.

A December 2000 VA general medicine record indicates that the Veteran presented to establish care through VA.  It was noted that he was previously treated with a number of medications for anxiety.  He stated that he did not feel that anxiety had been an issue for him recently and did not feel that any of the previous medication regimens had been helpful.  He reported that he felt his anxiety had been well-controlled without medications recently and was not interested in treatment.

On January 17, 2001, the Veteran was admitted to a private hospital and diagnosed with a pulmonary embolism and deep venous thrombosis in his right lower extremity.  

On his application for SSA disability benefits, the Veteran stated that he became unable to work on January 17, 2001, due to tumors all over his body, pulmonary embolism in right leg to heart to left eye, and anxiety and depression.  He also indicated that he stopped working on January 17, 2001.  SSA granted disability benefits effective from January 17, 2001, with a primary diagnosis of functional nonpsychotic, anxiety related disorders and a secondary diagnosis of deep venous thrombosis.

A February 2001 VA general medicine record reflects that the Veteran was primarily concerned with getting better control of his anxiety.  He stated that he had difficulty sleeping "at times," had difficulty concentrating, and generally felt anxious.   He stated that he "occasionally" had severe anxious episodes where he felt sweaty and nervous, but not short of breath or with any chest pain.  He reported that his symptoms were relieved by alprazolam.  He denied any suicidal ideation and said he found comfort in companionship with his fiancé.  It was noted that the physician had a brief conversation with Dr. S.D. who recommended that the Veteran be referred to the Mental Health Clinic.

A February 2001 VA psychiatry note by Dr. S.D. indicates that the Veteran stated that he had been married and divorced four times.  More recently, he stated that he was hired to do insurance work, but that he developed a blood clot in his leg and was no longer working.  He described a long history of dysthymia and dysphoria, and at least mild anhedonia at baseline.  The examiner noted that the Veteran has stated that he had periods of time with some passive suicidal ideation, but was vague as to whether he ever had active suicidal ideation.  The Veteran indicated that he had some hope for the future, but not a lot of faith in medications.  It was noted that he continued to take alprazolam at a low dose with limited effect.  It was noted that anxiety was a big part of his problem and that he had a history of panic attacks as well as some generalized anxiety symptoms.  He gave no history of manic symptoms or psychotic symptoms.  

On mental status examination, the Veteran was reasonably well-groomed.  He made good eye contact.  His mood was sad, and his affect was consistent with his mood with some restriction but no blunting.  Thought process was coherent and goal-directed.  Thought content revealed no suicidal or homicidal ideation, and no evidence of delusions or magical thinking.  No psychotic signs were noted.  He was well-oriented.  There was no significant attention or memory deficits noted.  Insight was fair and judgment was intact.  Dr. S.D. opined that the Veteran was probably suffering from a chronic dysthymia as well as generalized anxiety symptoms with panic attacks.

A March 2001 VA treatment record reflects that the Veteran continued to report problems with dysphoria, some anhedonia, and "badness."  He denied suicidal ideation.  He stated that he continued to have a fair amount of generalized anxiety and some agoraphobic symptoms.  He attributed his worsened symptoms to his pulmonary embolism and fear that he might die.  He was started on a 10 milligram (mg.) dose of citalopram.  

An April 2001 VA treatment record indicates that the Veteran stated that he was "doing much better" and was not having any panic attacks.  It was noted that he was taking 20 mg. of citalopram and had no side effects.  He stated that he planned on going on vacation in a few weeks.  He was given information regarding anxiety and phobias.  

A May 2001 VA treatment record notes that the Veteran stated that he had gone to Mexico and recently had a family get together.  He described experiencing some feeling of flushing and associated anxiety.  Dr. S.D. noted that these episodes were likely subthreshold panic attacks.  It was also noted that he was tolerating citalopram and was at 40 mg. for the past one to two weeks.  Dr. S.D. indicated that they discussed his hypervigilance with respect to somatic symptoms and that he had been much more somatically preoccupied in the past than now.  He denied suicidal ideation.

A July 2001 VA treatment record indicates that the Veteran stated that he was doing better with respect to his panic-type symptoms.  He said he continued to have some problems with sweating, which was noted to be probably due to citalopram.  Dr. S.D. stated that the Veteran was stable overall and doing better than initially.  

A July 2001 SSA mental residual functionality assessment notes that third party evidence indicated that the Veteran had difficulty with memory, concentration, and needed reminders.  He was described as having poor stress tolerance.  Fatigue was noted to probably be from both physical and psychological sources.  It was noted that he had significant periods of distractibility, inattention, and confusion and that this was a common occurrence.  It was also noted that the Veteran would have difficulty being able to persist in a typical work day or work week.

An August 2001 VA treatment record indicates that the Veteran stated that his anxiety and depressive symptoms were generally better controlled.  He noted that he still had some near panic like symptoms in certain circumstances such as being in a crowd or loud place.  He indicated that he was going to a professional baseball game the next week.  He also stated that he had received SSA disability but was struggling with what to do about going back to work.  He noted that his employer wanted him to take on a new position involving more responsibility and interactions with people.  He denied suicidal ideation and it was noted that he was stable overall.

In an August 2001 letter, Dr. S.D noted that the Veteran had reported that his employer was asking him to return to work and take on a new job that required a fair amount of travel and multiple interactions with groups of people.  He opined that the additional stress from this new job would likely increase his psychiatric symptoms and recommended that he not take the job at this time.  Dr. S.D. indicated that he was hopeful that over the next six months, with treatment, he would be able to take on this new role without significant exacerbation of his symptoms.

An October 2001 VA treatment record indicates that the Veteran was doing better than previously, but still had episodes of anxiety.  He stated that he went to the baseball game, but would not be doing that again for a while.  He denied suicidal and homicidal ideation.  He stated that he did not feel that his medication needed to be changed.

A December 2001 VA treatment record indicates that the Veteran stated that he had received information that a friend of his son's had died three months after his son died.  It was noted that this has caused him difficulty in moving forward in his life.  He reported having more anxiety symptoms and was taking an extra alprazolam tablet per day.  He denied suicidal ideation but reported more anhedonia.  It was noted that it was also common for him to have more trouble at that time of year.

A February 2002 VA treatment record indicates that the Veteran had three major struggles in his life that he was trying to resolve.  He was struggling to get his son's belongings back, involved in a lawsuit against his former employer, and was trying to get his service connection claim settled.  It was noted that he was otherwise a bit more upbeat and was satisfied with the medication he was taking.  He stated that he did not feel he could go through testifying/deposition regarding the lawsuit and requested that Dr. S.D. write a letter on his behalf.  He denied suicidal ideation.  It was noted that his condition was stable and that he was making some progress.  Dr. S.D. agreed that the stresses of a deposition/testifying would likely increase his symptoms substantially.

An April 2002 VA treatment record notes that the Veteran stated that he was discouraged about the denial of his VA compensation claim.  It was noted that he was not suicidal at that time and changes to his medication was not discussed.  

A July 2002 VA treatment record indicates that the Veteran stated that the legal matter with his former employer had resolved and that he felt some relief over this.  He indicated that he had not had any serious panic symptoms lately.  He denied suicidal ideation or persistent depression symptoms, but did state that he felt tired a lot.  He described an assault that occurred during his military service and having difficulty sleeping and significant anxiety.  Dr. S.D. opined that he had no doubts the Veteran had PTSD and that he was making some progress in treatment.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a 70 percent rating for PTSD and entitlement to a TDIU arose on January 17, 2001.  Therefore, an earlier effective date of January 17, 2001, is warranted for both claims.  

Prior to January 17, 2001, the Veteran reported that he did not feel that anxiety was an issue for him and stated that his anxiety was well-controlled without any medication.  The Board finds that the evidence discussed in detail above does not show that the Veteran met the criteria for a 70 percent rating prior to January 17, 2001, both with regard to the frequency, severity, and duration of the symptomatology noted, as well as the occupational and social effects of such symptoms.  Additionally, the Board finds that the evidence does not support a finding that the Veteran met the criteria for TDIU prior to January 17, 2001.  In that regard, the Veteran, himself, stated that he became unable to work due to disability on January 17, 2001, and that he stopped working on that date.  Therefore, the Board concludes that there is no basis for awarding a TDIU prior to January 17, 2001.

Nevertheless, as of January 17, 2001, the Veteran reported having increased problems with anxiety and depression.  In March 2001, he attributed his worsened symptoms to the pulmonary embolism and the fear that he might die.  Although the evidence reflects that he had some improvement with the use of medication, it also reflects that his anxiety and depression affected his ability to function effectively and that he had difficulty adapting to stressful circumstances.  Dr. S.D. stated that the Veteran could not sustain concentration for extended periods of time and that he would have difficulty achieving and maintaining efficiency in work tasks.  Likewise, a July 2001 SSA mental residual functionality assessment indicated that the Veteran had difficulty with memory, concentration, and needed reminders; that he had poor stress tolerance; that he had significant periods of distractibility, inattention, and confusion; and that he would have difficulty being able to persist in a typical work day or work week.  
Given the totality of the evidence, the Board finds that the criteria for a 70 percent rating for PTSD have been met since January 17, 2001, and that the Veteran's PTSD rendered him unable to secure or follow substantially gainful employment since January 17, 2001.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to an effective date prior to December 22, 2000, for the grant of service connection for PTSD is denied.

An effective date of January 17, 2001, but no earlier, for a 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of January 17, 2001, but no earlier, for a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


